UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 01-8118



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JAMES GORMLEY,

                                              Defendant - Appellant,

          and


PAINE WEBBER, INCORPORATED,

                                                           Garnishee.



Appeal from the United States District Court for the Southern
District of West Virginia, at Huntington.  Robert C. Chambers,
District Judge. (CR-98-152)


Submitted:   July 29, 2002              Decided:   September 18, 2002


Before WIDENER, NIEMEYER, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James Gormley, Appellant Pro Se. Gary L. Call, Assistant United
States Attorney, Philip Henry Wright, OFFICE OF THE UNITED STATES
ATTORNEY, Charleston, West Virginia, for Appellee.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     James Gormley appeals the district court’s order of continuing

garnishment.   We have reviewed the record and the district court’s

opinion and find no reversible error.        Accordingly, we affirm on

the reasoning of the district court. See United States v. Gormley,

(S.D.W. Va. Nov. 28, 2001).* We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the   court   and   argument   would   not   aid   the

decisional process.




                                                                  AFFIRMED




     *
       On appeal, Gormley seeks to raise for the first time a claim
under Apprendi v. New Jersey, 530 U.S. 466 (2000). As this claim
was not presented to the district court, and is not relevant to the
garnishment issue, we decline to address it. Gormley may seek to
raise the issue in another context before the district court.


                                    2